SOMERVILLE, J.
— On November 14th, 1885, the Court of County Commissioners of Hale county, the appellees in this suit, acting under the authority supposed to be conferred on them by the act approved February 23, 1883 *211(Acts 1882-83, pp. 616-18), made an order establishing a new and separate “Agricultural District” in that county, within certain limits of territory particularly described. In the present proceeding, which is a petition for a certiorari, the effort is made by the appellants to annul and vacate that order, by motion to quash, duly made on the hearing in the Circuit Court. The ground of the motion is the alleged unconstitutionality of the act of February 23; 1883, under the authority of which the commissioners acted in making the order.
There are several distinct clauses in the present constitution to which, it is contended, the act is repugnant. ■ We propose to notice but one, which, in our judgment, is fatal to its validity as a constitutional enactment. It is provided by section 2, of article IV of the constitution, that “Each law shall contain but one subject, which shall be clearly expressed in its title,” with certain exceptions not affecting the present case. In the same section it is further provided, “that no lato shall be revived, amended, or the provisions thereof extended or conferred by reference to its title only; but so much thereof as is revived, amended, extended, or conferred, shall be re-enacted and published at length.” Const. 1875, Art..IV, § 2.'
The first clause of this section, which is analogous in its purpose to the last, has been many times construed by this court. . In Ballentine v. Wickersham, 75 Ala. 533, 536, referring to the phrase, “shall be clearly expressed in the title,” it was said, that “the intention of this was, that the title of the act or bill should inform the members of the legislature; and perhaps the public, of the subject on which the former was invited to vote and legislate. Matters foreign to the main object of the bill,” it was added, “had sometimes found their way into bills — surreptitiously, at times, it was charged — and thus the members were induced to vote for measures iii ignorance of what they were doing. The constitutional provision intended to render a continuance of this abuse impossible.”
The second clause of the same section, quoted above, has in view a like policy. It prohibits, in plain language, the revival, amendment, extension, or the otherwise conferring of the benefits of the provisions of any law, “by reference to its title only;” but, to accomplish this purpose, it’is made mandatory that “so much thereof as is revived, amended, extended, or conferred, shall be re-enacted and published at length.” The obvious design is to establish a rule of legislation, which shall operate, as far as possible, to induce the members of the General Assemby to fully *212know and intelligently consider the details of every measure — to vote for no bill in blind ignorance of its provisions, or even in trusting confidence to tbe representations of others. The entire law, or portion of a law, designed to be made operative, in either of the ways specified, must be set out at length, so that, when read, it may be comprehended by those called on to vote for or against its passage, and when published it may be plainly understood and easily construed.
That the act of February 23, 1883, under consideration, is violative of this provision of the constitution, is almost too plain for argument. It very clearly attempts to extend an existing law by reference to its title only. We leave out of view any question as to delegating the power to establish new districts, or to extend the limits of existing ones, upon the Court of County Commissioners. Our proposition is, that section 4 of the act now under discussion seeks to extend the provisions of “the act entitled an act to establish the Canebrake- Agricultural District, approved February 20th, 1866,” and other laws amendatory thereof, over the territory of all new districts which may be designated by the Court of County Commissioners under the authority given them by this law, by reference only to the title of the acts sought to be extended. These acts are not “re-enacted and published at length,” nor any part or section of them. They are yet declared to be as operative “as though incorporated in this act” — meaning the act of February 23,1883. Acts 1882-83, pp. 616-18. The attempt is plainly to extend the provisions of the act over additional territory, at the option of the Court of County Commissioners, and, we repeat, there is no reference to the contents of the act, otherwise than to its title only. This, under the clause of the constitution above quoted, was insufficient.
Sections 5 and 6 of this statute are expressly repealed by the subsequent amendatory act of February 17, 1885. Acts 1884-85, p. 780. The unconstitutionality of section 4 leaves no life in the remainder of the law, which, under well-settled rules, must also fall to the ground. — Powell v. State, 69 Ala. 13; South & North Ala. R. R. Co. v. Morris, 65 Ala. 198; Allen v. Louisana, 103 U. S. 80.
It necessarily follows, that the Circuit Court erred in dismissing the petition of the appellants, and in refusing to quash the proceedings of the Court of County Commissioners. The judgment will be accordingly reversed, and a judgment will be entered in this court sustaining the motion to quash, and annulling the order made by the Commission*213ers Court purporting to establish the agricultural district described in the petition.